              IN THE UNITED STATES DISTRICT COURT
         FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                       ASHEVILLE DIVISION
             CRIMINAL CASE NO. 1:17-cr-00098-MR-DLH


UNITED STATES OF AMERICA,       )
                                )
                   Plaintiff,   )
                                )
                 vs.            )                       ORDER
                                )
TYRIUS EUGENE SMITH,            )
                                )
                   Defendant.   )
_______________________________ )

      THIS MATTER is before the Court on remand from the Fourth Circuit

Court of Appeals, United States v. Smith, No. 18-4394, 2019 WL 4724052

(4th Cir. Sept. 27, 2019).

      Upon consideration of the Fourth Circuit’s opinion,

      IT IS, THEREFORE, ORDERED that, the Judgment entered on May

29, 2018 [Doc. 41] is VACATED, and the Bill of Indictment [Doc. 1] in this

case is hereby DISMISSED WITH PREJUDICE.

      IT IS FURTHER ORDERED that the Judgment on Revocation entered

on January 18, 2019 [Doc. 63] is VACATED, and the Petition for Revocation

and the warrant issued on November 21, 2018 pursuant thereto [Doc. 55]

are hereby DISMISSED WITH PREJUDICE.
     The Clerk of Court is respectfully directed to provide a copy of this

Order to counsel for the Government, counsel for the Defendant, the United

States Bureau of Prisons, the United States Marshals Service, and the

United States Probation Office.

     IT IS SO ORDERED.
                                  Signed: October 26, 2019




                                       2
